On petition for a rehearing.
Niblack, C. J.
The appellants have filed a petition for •a rehearing, insisting that, as the appellee had not acquired full title to the laud in suit under his attachment proceeding before he became a party to this suit, and that, as he did not purchase in Stanton’s title until after he had so become a party, we erred, in holding that there was nothing in the record showing that the appellee had notice of the continued existence and actual non-payment of the mortgage sued on, in time to be available to the appellants.
On a further consideration of this cause, we are inclined to the opinion that we did not place the want of sufficient notice to the appellee on its true grounds. At Ml events, that we did not sufficiently enlarge upon what we desired to be understood as deciding.
It is true, that the special finding of the facts by the jury shows that the appellee did not purchase in the title of Stanton until several months after he had become a •defendant to this action, when he must have had full notice of the matters set up in the appellant’s complaint; but it is not shown, that, at any time, Stanton had any notice of either the existence or non-payment of the mortgage in question. He is made, therefore, to appear in this proceeding as a purchaser of the land in suit without any such notice. The appellee, although with notice, having purchased of Stanton, who was without notice, is *64protected. 2 Sugden Vendors, 8th Am. ed., p. 522; Story Eq., sections 409, 410.
Original opinion filed at November term, 1877.
Opinion on petition for a rehearing filed at May term, 1878.
In our estimation, the real point of difficulty with the. appellants was their failure to trace actual notice to Stanton, and, in this way, to reach the appellee.
"With this explanation, the petition for a rehearing ia overruled.